internal_revenue_service number release date index number ------------------ ------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable ---------------- id no person to contact ---------------- telephone number -------------------- refer reply to cc tege eb qp1 plr-t-102488-15 date march -------------- ------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------- taxpayer ------------------ decedent -------------------- plan trust date dear this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requested a ruling under sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the requested ruling decedent taxpayer’s spouse died on date at the time of his death decedent was retired and a participant in the plan a 401_k_plan of decedent’s former employer that is represented to meet the qualification requirements of sec_401 of the code decedent was taking minimum required distributions under sec_401 of the code decedent’s named beneficiaries under the plan are taxpayer and trust trust is a joint living_trust with decedent and taxpayer as trustors and trustees the trust provides that upon death of decedent taxpayer becomes sole trustee and sole trustor trust provides that upon the death of either trustor the trustee will divide the trust estate including any additions to the trust estate as a result of the first trustor to die into two separate trusts the marital trust and the residuary_trust trust further provides that the trustee in making allocations or distributions need not consider the basis of the various assets that are being distributed so that no attempt need be made plr-t-102488-15 to equalize the aggregate basis of assets distributed to the various distributees the decision of the trustee in allocating or distributing assets shall not be subject_to challenge by anyone trust further provides that the trustee will pay or apply for the benefit of the surviving trustor during his or her lifetime all of the net_income of the marital trust in monthly installments but in no event less often than annually trust further provides that the surviving trustor will have the right to direct the trustee in writing to pay or apply for said survivor’s benefit such amounts of the principal of the marital trust up to the whole thereof as the survivor may designate taxpayer represents that she as the sole trustee of trust will direct that the trust’ sec_50 interest in the plan be distributed to trust and allocated to the marital trust taxpayer as surviving trustor will direct the trustee to distribute to herself as beneficiary of the marital trust the proceeds of the plan taxpayer will then arrange a rollover_contribution into an individual_retirement_account ira established in her name such rollover would not include any required minimum distributions under sec_401 of the code based on the above facts and representations you through your authorized representative request a ruling that taxpayer as decedent’s surviving_spouse will be treated as having received the distribution from trust as directly from the plan and that pursuant to sec_402 of the code she is eligible to roll over amounts distributed from the plan into an ira established in her name sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides generally that except as provided in subparagraph b hardship exception sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more plr-t-102488-15 b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii an employees’ trust described in sec_401 which is exempt from tax under sec_501 iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 shall apply to such distribution in the same manner as if the spouse were the employee in this case decedent designated trust as a beneficiary of the plan decedent’s surviving_spouse taxpayer is the sole trustee of trust under the terms of trust the decision as to which property will be allocated to the marital trust rests solely with taxpayer as trustee pursuant to this authority taxpayer intends to allocate trust’ sec_50 interest in the plan to the marital trust as trustee of trust taxpayer has the power to distribute to herself for any purpose any portion or all of the property of the marital trust taxpayer intends to distribute the proceeds of the plan to trust and allocate the proceeds to marital trust taxpayer then intends to distribute the proceeds of the plan from marital trust to herself as beneficiary of the marital trust after which she intends to roll over the distribution to an ira maintained in her own name under sec_402 of the code if a distribution attributable to an employee is paid to the employee’s spouse after the employee’s death the spouse will be treated as if the spouse was the employee in this case taxpayer is the sole trustor trustee and beneficiary of trust and as such has complete control and discretion as to the disposition of the distribution from plan that is attributable to decedent taxpayer intends to distribute the proceeds from plan to herself as beneficiary since the distribution will be paid to taxpayer who is the employee’s spouse with respect to decedent’s benefit in plan sec_402 applies and taxpayer will be treated as if she were the employee accordingly taxpayer may contribute the proceeds distributed from plan into an ira set up and maintained in taxpayer’s name provided that the contribution to the ira occurs no later than the 60th day after the date the amount was received by trust from the plan plr-t-102488-15 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter is based on the assumption that trust is valid under applicable state law and any ira established by taxpayer will also meet the requirements of sec_408 at all relevant times this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura b warshawsky senior tax law specialist qualified_plans branch office of associate chief_counsel tax exempt government entities
